Citation Nr: 0805519	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2006, the Board remanded this matter for additional 
evidentiary and procedural development which has since been 
completed.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
depressed and anxious mood, difficulty sleeping, daily 
thoughts of Vietnam, hypervigilance, and suicidal ideation 
without any plans or intent.  The evidence also shows that 
the veteran has been alert and fully oriented, with normal 
speech, fair concentration and attention, and goal-directed 
thought process.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2001 
letter advised the veteran of the foregoing elements of the 
notice requirements as they relate to his claim for service 
connection for PTSD.  Subsequent letters sent by the RO, 
dated in April 2004 and in March 2006, notified the veteran 
as to the requirements needed to satisfy his claim for an 
increased initial disability rating herein.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Moreover, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Finally, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with two VA examinations to ascertain the presence 
and severity of his PTSD.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In an October 2002 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 50 percent, effective from September 3, 2001.  
See 38 C.F.R. § 3.400 (2007).  The veteran subsequently filed 
a timely appeal of this decision seeking a higher initial 
disability rating. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

The veteran's most recent VA examination for PTSD, performed 
in April 2006, noted a GAF of 50.  A private evaluation for 
PTSD, performed in November 2004, concluded with a GAF score 
of 41, which is the lowest GAF score recorded since the 
veteran's grant of service connection for PTSD, and indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  A previous 
VA examination for PTSD, performed in August 2002, concluded 
with a GAF score of 60.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  


With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time since the 
initial grant of service connection effective from September 
2001.

In August 2002, the veteran underwent a VA examination for 
PTSD.  The report of this examination noted the veteran's 
complaints of intrusive thoughts and nightmares about Vietnam 
on a daily basis.  He further reported that he was always on 
guard and was easily startled.  The report noted that the 
veteran lived with his spouse, and that they had been married 
for thirty-five years.  He indicated that his marriage had 
its ups and downs, but that they were both committed to each 
other and he stated that without the support of his spouse he 
could not have made it this far.  Mental status examination 
revealed that the veteran was well dressed and cooperative.  
He avoided eye contact during the interview.  His speech was 
relevant and coherent, and his thought processes were linear, 
logical and goal directed.  He denied having any 
hallucinations or delusions.  He reported frequent intrusive 
thoughts and recollections of events in Vietnam, and was 
tearful in recalling his many traumatic experiences.  His 
affect was depressed and tearful.  Cognitive function 
revealed normal attention, concentration and orientation.  
His memory was intact, and he appeared of above average 
intelligence.  Reasoning power and judgment were excellent, 
and insight was present.  The report concluded with a 
diagnosis of PTSD and alcohol abuse, and listed a GAF score 
of 60.  

In support of the veteran's claim, the RO obtained the 
veteran's VA treatment reports from July 2001 to April 2006.  
July 2001 treatment reports noted that the veteran and 
another former battalion member designed and operated an 
internet website relating to their unit.  A treatment report, 
dated in November 2001, noted that the veteran spent an 
inordinate amount of time in the development of his internet 
website, of which he was a founding member.  

A treatment report, dated in February 2004, noted that the 
veteran felt overworked and under appreciated at his place 
employment.  The report indicated that his main complaint was 
that he had no time and/or energy to pursue his involvement 
with his service-related internet website, which he was 
instrumental in creating and which gave him satisfaction.  
The report also noted that if his disability income was 
increased, he would quit working and pursue this activity 
full time.  

A private psychiatric evaluation, performed in December 2004, 
noted that the veteran was having difficulty falling and 
staying asleep.  He reported complaints of daily nightmares 
about his Vietnam experiences.  The report noted that the 
veteran had difficulty trusting people, very rocky 
interpersonal relationships, and no close friends.  He was 
further noted to have difficulty concentrating, generalized 
anxiety with frequent panic attacks, waves of memory loss, 
flashbacks/intrusive thoughts, insomnia, and moderately 
severe depression.  The report also noted that he had 
frequent bouts of irritability and outbursts of anger.  His 
concentration was poor, and he exhibited exaggerated startle 
response.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 41.

A treatment report, dated in August 2005, noted that the 
veteran often stayed up at nights working on his Vietnam 
reunion plans on his computer.  Mental status examination 
revealed that his behavior was cooperative, speech fluent, 
mood was intense and reflective, and affect ruminative at 
times.  His thought process was linear and goal directed, and 
his thought content revealed no abnormality.  His insight and 
judgment were fair, and no suicidal ideation and no threats 
toward others were endorsed.  The report concluded with 
diagnoses of PTSD and depression, and listed a GAF score of 
58.

In April 2006, the veteran's most recent VA examination for 
PTSD was conducted.  The report of this examination noted 
that the veteran remained married to his spouse.  He 
indicated that their relationship was strained, and that he 
finds her unsupportive.  The veteran indicated that he was 
currently employed at Lowes, where he had worked for the past 
three and one-half years.  The veteran also reported that he 
worked many hours per week attempting to contact veterans 
associated with his unit, and on a website devoted to the 
unit.  The report noted that the veteran had daily intrusive 
thoughts of and frequent nightmares related to his Vietnam 
experiences.  He reported a history of exaggerated startle 
response and hypervigilance.  The report noted that he had 
recurrent suicidal ideation, but that he was very clear in 
indicating that he had no current plan, intent, or upcoming 
plan to harm himself.  Discussion of his Vietnam experiences 
brought the veteran to tears and also brought on marked 
increased in arousal and psychomotor agitation.  The report 
noted that the veteran's motivation struggled at times, and 
had some difficulty sleeping.  It also noted that socially, 
the veteran's time was devoted almost entirely to the website 
he had developed to track down Vietnam veterans from his 
unit.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 50. 

Based upon a review of the veteran's claims folders, the 
Board concludes that the veteran's PTSD is most analogous to 
the currently assigned 50 percent disability rating.

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
the veteran has reported suicidal ideation, he was also very 
clear in indicating that he had no current plan, intent, or 
any upcoming plan to harm himself.  Moreover, there was no 
showing of obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

While the veteran is shown to have some difficulty in 
establishing and maintaining effective work and social 
relationships, this level of impairment is considered in his 
currently assigned 50 percent disability rating.  The 
evidence of record indicates that the veteran remains married 
to his spouse of over thirty years.  Moreover, the record 
establishes that he has been involved, along with another 
individual, with the creation and operation of an internet 
website.  The record also revealed that the veteran spends a 
considerable amount of time in pursuing this endeavor.  

In occupational terms, the veteran has essentially maintained 
steady employment for many years.  A July 2001 treatment 
report noted that the veteran had initially worked for twenty 
years for a company, working his way up from a driver to 
purchasing manager.  Thereafter, he went to work as an 
appliance salesperson for Sears, where he had worked for 
fourteen years.  A more recent treatment report, dated in 
November 2002, noted that he went to work for Lowes.  A 
treatment report, dated in February 2004, noted that the 
veteran had earned forty thousand dollars at Lowes the prior 
year (compared to fifteen thousand while at Sears).  The 
report of his VA examination for PTSD in April 2006, noted 
that he remained employed by Lowes as an appliance salesman 
for the past three and one-half years.  

While the Board acknowledges the veteran does have 
significant symptoms from his PTSD, including complaints of 
nightmares, difficulty sleeping, difficulty concentrating, 
intrusive thoughts about Vietnam, and poor memory, these 
symptoms are clearly more analogous to those described in the 
currently assigned 50 percent disability rating.  As noted 
above, pursuant to Diagnostic Code 9411, PTSD is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to March 2004.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


